      Case 2:19-cv-01923-AMM-JHE Document 28 Filed 03/01/21 Page 1 of 6                     FILED
                                                                                   2021 Mar-01 PM 01:52
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 RONALD ODELL KING,                        )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )   Case No. 2:19-cv-01923-AMM-JHE
                                           )
 CO MCLEMORE, et al.,                      )
                                           )
       Defendants.                         )

                    MEMORANDUM OPINION AND ORDER

      The magistrate judge filed a Report on January 22, 2021, recommending the

defendants’ special report be treated as a motion for summary judgment and further

recommending that the motion be granted in part and denied in part. Doc. 26.

Specifically, the magistrate judge recommended that the defendants’ motion for

summary judgment be granted on the plaintiff’s Eighth Amendment excessive force

claims against them in their official capacities for monetary relief. Id. at 6. The

magistrate judge further recommended that the defendants’ motion for summary

judgment be denied as to the plaintiff’s Eighth Amendment excessive force claims

against them in their individual capacities. Id. at 11. The defendants filed objections

to the Report and Recommendation on February 5, 2021. Doc. 27.

      The defendants make the following arguments in their objections: “there is no

demonstrated material difference” in the facts presented by the parties; “Plaintiff’s
      Case 2:19-cv-01923-AMM-JHE Document 28 Filed 03/01/21 Page 2 of 6




claim of ‘different statements’ amounts to nothing more than a flimsy allegation”;

and “Plaintiff’s claim . . . does not present facts upon which inferences can be drawn

in Plaintiff’s favor.” Id. at 3. But the Report and Recommendation accurately reflects

the stark contrast between the parties’ version of the facts. Doc. 26 at 4–5, n.3, 8–9.1

Standing alone, this disparity is a sufficient basis to overrule defendants’ objections

and deny summary judgment. “One cannot ‘refute’ a witness’s statements using

another witness’s statements at summary judgment; such a swearing contest is one

for the jury to resolve.” Jackson v. West, 787 F.3d 1345, 1357 n.6 (11th Cir. 2015).

This case does not present a situation where the record contains evidence that so

blatantly contradicts the plaintiff’s testimony as to render it utterly discredited and

to preclude the existence of a genuine dispute of material fact. See Joassin v.

Murphy, 661 Fed. App’x 558, 559-60 (11th Cir. 2016) (noting that “[plaintiff’s] self-

serving testimony is contradicted by the self-serving testimony of the prison officials

who are either Defendants in this action or colleagues of the Defendants” and finding

that prison investigator and nurse’s declarations and inmate medical records did not

blatantly contradict and utterly discredit the plaintiff’s testimony). Accordingly, the

court agrees with the magistrate judge that a genuine issue of material fact precludes

summary judgment.


1
 The court recognizes that in his Motion to Dismiss Defendants’ Affidavit, the plaintiff states that
defendant Speaks called Officer O’Neal, whereas in the plaintiff’s Affidavit, he states that
defendant McLemore called Officer O’Neal. See Docs. 17 and 20.
                                                 2
      Case 2:19-cv-01923-AMM-JHE Document 28 Filed 03/01/21 Page 3 of 6




      Next, the defendants argue that the plaintiff has not met the objective and

subjective prongs for an excessive force claim. Doc. 27 at 3. Specifically, the

defendants argue that the “record undisputedly reflects that the minimal force used

was applied” and that the plaintiff’s alleged injuries are not supported by his body

chart, medical records, or pictures. Id. at 3–4. But, the record does not “undisputedly

reflect[]” that minimal force was used. After reviewing the evidence in the record,

the magistrate judge found that the plaintiff had created a genuine issue of material

fact as to whether he suffered more than a de minimis injury, Doc. 26 at 7–8; the

court agrees. Moreover, although the plaintiff asserts that medical staff took pictures

of his injuries, id. at 8, and the defendants assert that the plaintiff’s injuries “are not

supported by pictures taken at the health care unit,” Doc. 27 at 4, the defendants have

not submitted any pictures with their objections.

       Furthermore, even if the plaintiff did not suffer a serious injury, the plaintiff’s

allegations that the defendants used excessive force against him cannot be

discredited on that ground alone. That a prisoner has escaped serious injury does not

mean he has not been subjected to unconstitutionally excessive force. The Supreme

Court has recognized that “[a]n inmate who is gratuitously beaten by guards does

not lose his ability to pursue an excessive force claim merely because he has the

good fortune to escape without serious injury.” Wilkins v. Gaddy, 559 U.S. 34, 38-

39 (2010) (explaining that the “core judicial inquiry” for an excessive force claim


                                            3
     Case 2:19-cv-01923-AMM-JHE Document 28 Filed 03/01/21 Page 4 of 6




under the Eighth Amendment is not based on the extent of the plaintiff’s injury, but

rather on “the nature of the force” used, i.e., “whether [the force] was nontrivial and

‘was applied . . . maliciously and sadistically to cause harm’”); see Pearson v.

Taylor, 665 Fed. App’x 858, 865 (11th Cir. 2016) (noting that “our inquiry is not

whether [the plaintiff] met a certain arbitrary injury requirement,” but “whether force

was applied in a good-faith effort to maintain or restore discipline, or maliciously

and sadistically to cause harm”) (internal quotation marks omitted).

      The defendants also argue that the “force used was applied in a good faith

effort to maintain or restore discipline after the Plaintiff unexpectedly aggressively

charged at Officer McLemore, when McLemore was resolving a security issue

relating to the Plaintiff’s cell door lock/latch.” Doc. 27 at 3. This objection ignores

the applicable standard of review. Taking the plaintiff’s version of events as true,

prison guards came to his cell after locking down the other inmates and told him to

step in and face the wall. Doc. 1 at 4–5, 11; Doc. 20 at 1. After the plaintiff told

defendant Speaks that he did not put anything in the door latch, defendant Speaks

hit the plaintiff’s face, and defendant McLemore hit the plaintiff in the back. Id. On

this version of events, not only did the defendants attack the plaintiff in his cell, but

they also attacked him again in the hallway. Doc. 1 at 11; Doc. 17 at 1. The plaintiff

clearly disputes the defendants’ account that he was being disruptive and posed a

threat to staff. Id.; Doc. 20 at 1. Moreover, the plaintiff states that he wrote the


                                           4
     Case 2:19-cv-01923-AMM-JHE Document 28 Filed 03/01/21 Page 5 of 6




warden and told her that two officers had attacked him and that they were still

“com[]ing around” him. Doc. 7. According to the plaintiff, the warden told him she

would talk to his classification worker about transferring him to a safe place. Id.

Indeed, the plaintiff was transferred to another facility after this incident. Id. Based

on the record, the plaintiff has submitted sufficient evidence that the defendants’ use

of force was excessive.

      The defendants’ third objection appears to be a repetition of their second

objection and bears no further discussion or analysis.

      Based on the foregoing, there is sufficient evidence in the record to create a

genuine issue of material fact as to whether the defendants used excessive force

against the plaintiff. The court must accept as true the plaintiff’s testimony about the

force that was used against him, the lack of justification for the force, and the extent

of force used. The court may not disregard direct testimony merely because the

defendants deny that it happened or there is no medical evidence of a significant

injury. The court may not assess the credibility of the plaintiff’s testimony.

      Accordingly, the defendants’ objections are OVERRULED.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the Report and Recommendation and the objections thereto, the

court ADOPTS the magistrate judge’s report and ACCEPTS his recommendations.




                                           5
     Case 2:19-cv-01923-AMM-JHE Document 28 Filed 03/01/21 Page 6 of 6




Accordingly, the court ORDERS that the defendants’ motion for summary

judgment is GRANTED in part and DENIED in part.

      Additionally, the Clerk is DIRECTED to revise the docket to reflect that

Zackery McLemore and Keller Speaks are the proper defendants in this action. See

Docs. 8 and 9.

      This matter is REFERRED to the magistrate judge for further proceedings.

      DONE and ORDERED this 1st day of March, 2021.



                                  _________________________________
                                  ANNA M. MANASCO
                                  UNITED STATES DISTRICT JUDGE




                                       6
